PER CURIAM.
Plaintiff appeals from an adverse final summary judgment. We affirm the summary judgment but remand for further proceedings pursuant to Hart Properties, Inc. v. Slack, 159 So.2d 482 (Fla.1963); Forte v. Tripp & Skrip, 339 So.2d 698 (Fla.3d DCA 1976); and Worrell v. John F. Kennedy Memorial Hospital, Inc., 384 So.2d 897 (Fla. 4th DCA 1980). The pleadings, depositions, and affidavits in the record on appeal show the presence of an unresolved factual issue as to waiver of certain contractual provisions on the part of the defendant. Amendments to the pleadings should be allowed in accordance with the above authorities.
AFFIRMED AND REMANDED.
BERANEK and HERSEY, JJ., and SCHWARTZ, ALAN R., Associate Judge, concur.